

117 HRES 255 IH: Amending the Rules of the House of Representatives to require that any bill or resolution that is not reported from a committee of subject-matter jurisdiction requires a two-thirds vote to be considered as passed.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 255IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Ms. Tenney submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require that any bill or resolution that is not reported from a committee of subject-matter jurisdiction requires a two-thirds vote to be considered as passed.That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:13.A bill or resolution introduced in the House that is not reported by the committee of subject-matter jurisdiction may not be considered as passed or agreed to unless so determined by a vote of not less than two-thirds of the members voting, a quorum being present..